DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Status of Claims
Claims 1-15 remain pending, and are rejected.


Response to Arguments
Applicant’s arguments filed on 3/8/2022 with respect to the rejection under 35 U.S.C. 101 have been fully considered, but are not persuasive for at least the following rationale:

Applicant’s arguments filed on 3/8/2022 with respect to the rejection under 35 U.S.C. 101 for claims directed to a judicial exception are not persuasive.
Notably, Applicant argues that the all the claims integrate any judicial exception into a practical application because they all improve the relevant existing technology, such as by increasing the efficiency of a search, which is not a method of organizing human activity. Applicant also asserts that the Examiner’s position cannot be reconciled with established law as it would be impossible for the Office to grant patents implementing general-purpose computers that are structured and function in unusual, unconventional, and significantly different ways than in the past.
Examiner respectfully disagrees. The instant claims are directed to the abstract idea of determining similar products for a purchase action for an out of stock product on a non-merchant publisher site, which is a commercial activity of marketing and falls under certain methods of organizing human activity. While there are additional elements of caching and filtering, these additional elements are recited at a very high level of generality, and are caching and filtering functions as are well-known in the art to perform the abstract idea. Furthermore, the ability of the function of the computer remains unchanged, and general-purpose computer functions are merely being leveraged to perform the abstract idea on a computing environment. The ability of the computer to search is not improved; only the specific algorithm for determining similar products for an out of stock product is made more efficient. 
The Examiner also disagrees with the assertion that it would be impossible for the Office to grant patents implementing general-purpose computers that are structured and function in unusual, unconventional, and significantly different ways than in the past with the Examiner’s position. Meaningful involvement of computer components/functionality with the abstract idea beyond providing a general link to a technical environment provides a practical application that may overcome the rejection under 35 U.S.C. 101, such as in DDR Holdings, which changed the routine functionality of a link. The instant claims do not recite such elements as in DDR Holdings and are directed to ineligible subject matter.
In view of the above, the rejection under 35 U.S.C. 101 has been maintained below.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception without significantly more.

Step 1:
Claims 1-5 are directed to a method, which is a process. Claims 6-10 are directed to a non-transitory computer-readable medium, which is an article of manufacture. Claims 11-15 are directed to a system, which is an apparatus. Therefore, claims 1-15 are directed to one of the four statutory categories of invention.

Step 2A (Prong 1):
Taking claim 11 as representative, claim 11 sets forth the following limitations reciting the abstract idea of determining similar products for a purchase action on a post for a merchant’s product on a page of a non-merchant publisher:
enables a plurality of non-merchant publishers, each associated with a different non-merchant publisher site, to search the product database and to create call-to-actions on the different non-merchant publisher sites with respect to products in the product database; 
receiving call-to-action selections from end users on the different non-merchant publisher sites for products in the product database that are out-of-stock, wherein the call-to-action selections are entered through the non-merchant publisher sites and transmitted by client applications running the non-merchant publisher sites; 
tracking the products in the product database for which call-to-action selections have been received from end users;
in response to a tracked product going out of stock, performing the following:
identifying a plurality of similar products to the out-of-stock product in the product database by comparing product images and/or product metadata in the product database; 
filtering the cached identified similar products by one or more publisher preferences specific to the non-merchant publisher associated with the call-to-action selection; and 
enabling the end user that made the call-to-action selection to view information on one or more of the filtered and identified similar products.

The recited limitations above set forth the process for determining similar products for a purchase action on a post for a merchant’s product on a page of a non-merchant publisher. These limitations amount to certain methods of organizing human activity, including commercial or legal transactions (e.g. agreements in the form of contracts, advertising, marketing or sales activities or behaviors, etc.
Such concepts have been identified by the courts as abstract ideas (see: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2A (Prong 2):
Examiner acknowledges that representative claim 11 does recite additional elements, such as:
one or more processors; 
one or more memory units coupled to the one or more processors, wherein the one or more memory units store instructions that, when executed by the one or more processors, cause the system to perform the operations of: 
maintaining a product database with products from a plurality of merchants, wherein each product entry in the database is associated with a product ID, an associated merchant, a link to a webpage on the associated merchant's site, and an indicator of whether the product is in stock at the associated merchant; 
providing a user interface;
providing an application programming interface to the system that enables the system to receive call-to-action selections from end users of the different non-merchant publisher sites with respect to products in the product database; 
caching the identified similar products for quick retrieval upon receiving a call-to-action selection;
Taken individually and as a whole, representative claim 1 does not integrate the recited judicial exception into a practical application of the exception. The claim merely includes instruction to implement an abstract idea on a computer, or to merely use a computer as a tool to perform an abstract idea, while the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Furthermore, this is also because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement a judicial exception with a particular machine, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
While the claims recite a processor and memory comprising the system, the system components are generic computing components as disclosed in the Applicant’s specification (page 11), which discloses that any person skilled in the art would understand the one or more memory units and processors. Furthermore, the memory is disclosed as memory units, disks, or other physical, computer-readable storage media, and there is no further discussion of the memory or processors. As such, it can be interpreted that the memory and processors are generic, well-known devices that are merely being utilized to implement the abstract idea on a computing device. Additionally, the specification does not disclose the interface or API except for basic functions, such as to receive call-to-action selections. There is no disclosure to any particularities of the interface or API, and they can also be interpreted to be interfaces and APIs as they are well-known in the art so the abstract idea can function on the computing device. The high level of generality of the additional elements merely provide the abstract idea a general link to a technical environment.
In view of the above, under Step 2A (Prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2B:
Taken individually or as a whole, the additional elements of claim 11 do not provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself). The claim merely appends well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 11 merely utilizes computer function that the courts have recognized as well-understood, routine, and conventional, such as receiving or transmitting data over a network (receiving call-to-action selections…, etc.), performing repetitive calculations (identifying a plurality of similar products…, etc.), and storing and retrieving information in memory (maintaining a database with products…, etc.) (see MPEP 2106.05(d)(II)). 
Even when considered as an ordered combination, the additional elements of claim 11 do not add anything further than when they are considered individually.
In view of the above, representative claim 11 does not provide an inventive concept under step 2B, and is ineligible for patenting.
The analysis above applied to all categories of invention. Regarding independent claim 1 (method) and independent claim 6 (non-transitory computer-readable medium), the claims recite substantially similar limitations as set forth in claim 11. The additional elements of claim 1 and 6 remain only broadly and generically defined, with the claimed functionality paralleling that of claim 11 (system). As such, claims 1 and 6 are rejected for at least similar rationale as discussed above.

Dependent claims 2-5, 7-10, and 12-15 recite further complexity to the judicial exception (abstract idea) of claim 11, such as by further defining the algorithm for determining similar products for a purchase action on a post for a merchant’s product on a page of a non-merchant publisher. Thus, each of claims 2-5, 7-10, and 12-15 are held to recite a judicial exception under Step 2A (Prong 1) for at least similar reasons as discussed above.
Thus, dependent claims 2-5, 7-10, and 12-15 do not add “significantly more” to the abstract idea. The dependent claims recite additional functions that describe the abstract idea and only generally link the abstract idea to a particularly technological environment, and applied on a generic computer. Further, the additional limitations use well-understood, routine, and conventional computer operations as discussed above, while failing to provide an improvement to the functioning of the computer, another technology, or a technical field.
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B for at least similar rationale as discussed above regarding claims 1, 6, and 11.

Allowable Subject Matter
The claims are allowable over the prior art for the reasons as indicated in the previous Office Action mailed on 11/18/2021.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KANG whose telephone number is (571)272-8069. The examiner can normally be reached Monday - Friday: 7:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.J.K./Examiner, Art Unit 3625

/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625